Title: To Thomas Jefferson from John Bondfield, 12 December 1786
From: Bondfield, John
To: Jefferson, Thomas



Sir
Bordeaux 12 Xbre. 1786

Having sent to take out the clearances at the Custom house for the arms that I proposed to ship to Day on board the Ship Marquis de lafayette bound to Norfolk, The Receiver with whom lays the duty to expedidite the proper papers refused to grant the clearance alledging that the signature of the Controleur General on the face of the Passport was indispensable to enjoy the privaledges granted. I waited on the Director and presented the Letter you forwarded to  me of Monsr. De Vergennes. He inform’d me that they could not diviate from the forms prescribed to them by the Direction at Paris. I therefore transmit you the Passport to which you will please to obtain the signature of the Controleur General and on your returning it to me shall forward the arms that are all ready by the first Vessel. The Alliance arrived here a few Days past with 900 hhds. Tobacco, two ships are lost on the Coast coming in with Tobacco two others are arrived, many are expected on private Accounts so soon as this Crop will be fit for Shiping. The advices receivd in America of the result of your applications and the resolution of the Committee at Berni has caused great sensation to the article of Tobacco in Virginia but Specie is very scarce. The other resolutions you transmitted me will also change the channel of them productions.
On concluding the Treaty with france I informd the Commissioners it was necessary that a ministerial Copy of such parts of the Treaty as related to privaledges and advantages granted to America in their Trade with france should be transmitted to the Farmers General who in consequence would transmit them to the different Burreaux de la Douanne. The Commissioners from multiplicity of affairs omitted, I wrote to the Doctor on the same subject. He intimated to me that it was an affair of internal Police and lay with the french Ministry to attend too. The matter has consequently laid Dormant and in all our Exports and Imports we have paid Alien Duties say double the Duties which by Treaty we are entitled. As I observed your attention to all Commercial matters I take the liberty to represent to you the state of this affair for your consideration. We pay on all Imports 6 ⅌ % and on Exports 5 ⅌ % which are the double of them paid by the favord Nations in Treaty with this Kingdom.
A further regulation is necessary, by the indulgence Granted in the Controleurs Letter to you of the 22 October for the perticular encouragement of the Navigation of the two Nations is stipulated a diminution of the Admiralty fees on all American Ships bringing American Produce to france. The non Establishment of Consular regulations lays this article open to Impossions by English Ships Arriving from America with American Produce enjoying all the advantages granted to Americans which thereby perverts and entirely counter Acts the favor’d intentions of the two Nations, to prevent which were all Masters of American Ships arriving in france before admitted to an Entry obliged to produce in the Consular office the Ships Registers which is the proof of National  property and receive a Certificate from the Consul or Vice Consul that the National Papers are in Due form, without which the Ship to be refused an Entry. This as is practiced by the other Nations would establish the due observance of the Articles. Excuse the liberty I take in pointing out these subjects but being in some measure sole in this part of the Kingdom and having from the begining of our conections with th[is] Kingdom had an attentif Eye to what could promote the Interets of the United States, honord from the time of my Arrival in france with the Correspondence of the Ministers, I presume my remarks may not be thought out of place.
With due respect I have the Honor to be Sir Your most Obedient Humble Servant,

John Bondfield

